EXHIBIT 10.26

 

December 21, 2004

 

Kevin Sullivan

924 Emerald Street

Naperville, IL 60540

 

SEPARATION AGREEMENT AND RELEASE

 

Dear Kevin:

 

Further to your discussion with Jim Contardi earlier today, December 13, 2004,
this letter agreement (“Agreement”) sets forth the arrangements we have made
with respect to your separation from Entrust, Inc. The arrangements will be as
follows:

 

1. As used in this Agreement, the term “Entrust” and/or “Company” shall mean
Entrust, Inc., its subsidiaries (including enCommerce, Inc. and Entrust
Limited), affiliates, successors, assigns; and all past and present officers,
directors, employees and agents (in their individual and representative
capacities) of such entities.

 

2. Your active employment with Entrust and assignment as Sr. Vice President,
U.S. Sales, will end effective on the close of business on December 13, 2004
(the “End Date”). Thereafter, subject to the terms hereof and provided that you:

 

  (A) return to the Company of an executed copy of this Agreement and the Waiver
and Release enclosed herewith (the “Waiver”) in compliance with the terms of
this Agreement and the Waiver;

 

  (B) do not revoke this Agreement or the Waiver within the seven (7) day
revocation period;

 

  (C) continue to comply in all material respects with the terms of this
Agreement and the Waiver; and

 

  (D) continue to comply in all material respects with the Intellectual Property
& Confidentiality Agreement and Conflict of Interest Agreement entered into at
the time of your employment (the “IP and Conflicts Agreements”) as reasonably
determined by Entrust;

 

(conditions (A) through to (D) hereinafter referred to as the “Preconditions”),
you will remain an employee of Entrust through to September 13, 2005 (the
“Severance Period”) with your duties to be as follows:

 

  •   Being on administrative leave of absence available to advise on matters
related to your former duties; and

 

  •   Upon reasonable request, making available to Entrust advice, assistance
and information related to your former job duties, including, but not be limited
to, offering and explaining evidence and providing sworn statements, deposition
testimony and trial testimony as may be deemed necessary by Entrust for the
preparation of its position in any legal proceedings(s) involving issues brought
against or initiated by Entrust of which you have knowledge.

 

In the event it is necessary for you to provide the aforementioned services, you
will be entitled to no additional compensation beyond that provided for in this
Agreement, except that Entrust shall reimburse you for authorized, reasonable
and documented travel expenses including, but not limited to, transportation,
lodging and meals. At the end of the Severance Period your employment
relationship with Entrust will be ended and will not resume.

 

3. During the Severance Period you will not have authority to act on behalf of
Entrust, nor bind Entrust, nor to incur any expenses or seek reimbursement for
any expense incurred, without prior written authority.

 

4. (a) Subject to your compliance with the Preconditions, you will continue
during the Severance Period to receive your current base salary of $17,500.00 US
per month, will continue to be eligible for those Company-provided benefit and
insurance programs in which you are participating as of the date of this letter
under the terms of the controlling plans, programs or policies, and will
continue to vest in current stock options pursuant to the terms of controlling
stock option plans and agreements (collectively the “Severance Benefits”).
However, during the Severance Period you will not accrue additional vacation
time or other paid time off, nor will you be eligible for any bonuses, nor will
you be eligible for salary increases, or new stock option grants.



--------------------------------------------------------------------------------

(b) Whether you execute this Agreement or not, you will receive compensation of
$22,619.08, reflecting 224.04 hours of earned but - untaken vacation accrued
through to December 13, 2004. You will also be paid for commissions earned prior
to the End Date in Q4, 2004 in accordance with the terms of your Sales
Compensation Plan.

 

(c) All amounts to be paid under paragraphs 4(a) and 4(b) shall be subject to
legally required and other authorized deductions and withholdings and will be
paid at such time and in such manner as is consistent with the Company’s normal
payroll and sales compensation practices.

 

5. You acknowledge and represent that a time period of twenty-one (21) calendar
days has been provided to you in order for you to consider the subject matter of
this Agreement and that the Company has advised you to consult with an attorney
of your choice prior to signing this Agreement. In addition, you acknowledge
that you will have seven (7) calendar days following the execution and return of
this document to revoke this Agreement or the Waiver by written notice. To be
valid, Mr. Jay Kendry, Vice President, Chief Governance Officer and Secretary,
Entrust, Inc., 16633 Dallas Parkway, Addison, TX 75001 must receive the letter
of revocation not later than the close of business seven (7) calendar days after
you sign and return this Agreement. Any revocation of this Agreement or the
Waiver shall be deemed to be a revocation of both this Agreement and the Waiver.
This Agreement is effective on the eighth (8th) day after you have signed it
(the “Effective Date”), unless timely revoked as set forth above. If Mr. Kendry
has not received a copies of this Agreement and the Waiver that have been signed
by you within twenty-two (22) days of the date of this Agreement (such
twenty-two day period being the “Consideration Period”), then your employment
with Entrust will be ended as of the date of the end of the Consideration Period
and will not resume. If you return copies of this Agreement and the Waiver that
have been signed by you within the Consideration Period, but subsequently revoke
this Agreement or the Waiver as permitted above in this Section, then your
employment relationship with Entrust will be ended as of the date that your
revocation of either this Agreement or the Waiver became effective and your
employment with Entrust will not resume.

 

6. All Entrust company provided benefits not expressly extended to you pursuant
to this Agreement shall be terminated at 11:59 p.m. on the End Date. Following
termination of your coverage under Entrust’s group health benefit plans,
continued health coverage will be offered as required by the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), for the period required by
law.

 

7. You shall reconcile and settle, as soon as possible, and in no event later
than January 15, 2005, any expenses incurred by you in connection with Entrust
business for which you may be entitled to reimbursement.

 

8. You agree that you will not act in any manner that might damage the business
of the Company. Without limiting the generality of the foregoing, you
acknowledge and agree that you will make no statement that would disparage
Entrust or any director, officer or other employee or that would have a harmful
effect upon the interests of Entrust, its customers or its shareholders. You
agree that you will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so. You further
agree both to immediately notify the Company upon receipt of any court order,
subpoena, or any legal discovery device that seeks or might require the
disclosure or production of the existence or terms of this Agreement, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to the Company, if not in conflict with such court
order. You also agree to refrain from any defamation, libel or slander of
Entrust or tortious interference with the contracts and relationships of
Entrust.

 

9. You agree that this Agreement is a confidential document as are all the terms
and conditions expressed herein. Accordingly, you agree that you will not
directly or indirectly disclose, publicize or discuss this Agreement, including
its terms and/or conditions, with any employee and/or former employee of Entrust
or any other person except your immediate family members, attorney, accountant,
financial advisor, and/or outplacement advisor, unless under a subpoena or other
court order to do so. In the event that you discuss this Agreement with any of
the aforementioned individuals, it shall be your duty, responsibility and
obligation to advise said individual(s) of the confidential nature of this
Agreement and to direct them not to discuss the terms and/or conditions of this
Agreement with any other person. Notwithstanding the foregoing, this obligation
of confidentiality shall cease in respect of those parts of the Agreement that
are publicly disclosed by Entrust.

 

10.  (a)

You hereby agree and acknowledge that during your employment with Entrust you
have received and become acquainted with confidential, proprietary, and trade
secret information including, but not limited to, information regarding Company
investments, programs, plans, and strategies; capital sources; customer and
prospective customers; technical data; business/marketing plans or results;
prospect lists; sales funnels, personnel matters regarding Company employees,
officers, and directors; manners of operation and services provided; negotiating
positions and strategies; and other information regarding potential strategic
alliances and customer information. You hereby acknowledge that such information
has been and will be developed or acquired by the Company through the
expenditure of substantial time, effort, and money, that such information
provides the Company with strategic and business advantages over others who do
not know or use such information, and that the Company has implemented specific
policies and practices to keep such information secret. Accordingly, you agree
to hold in strict confidence such information and the business and affairs of
Entrust, its affiliates and their respective customer/clients. You agree that
during the term of this agreement and at any time thereafter, that you will not
directly or indirectly disclose to any third party or use for any other purpose
than that of Entrust, the following: information disclosed to you by or on
behalf of a customer/client or prospective customer/client (ii) information
respecting the identity of any customer/client of Entrust; (iii) information
otherwise disclosed to Entrust on a confidential basis by third parties; (iv)
information disclosed to you with respect to technical requirements, pricing or
timing of any contracts; (v) information disclosed to you with respect to
Entrust’s techniques, programs, present or contemplated developments, trade
secrets or marketing strategies; and (vi) information otherwise identified to
you as confidential information of Entrust. Your obligations of confidence
described above include, without limiting the generality of the foregoing,
taking every reasonable step to



--------------------------------------------------------------------------------

prevent third parties from examining and/or making copies of any documents or
papers (whether in electronic or hard copy form) prepared by you or that come
into your possession or under your control by reason of your employment with
Entrust. Your obligations of confidence described above do not apply to
information that is available to the public other than by breach of obligations
of confidence owed by you; (ii) rightfully received by you, outside of the
course of your employment, from a third party without confidentiality
limitations; (iii) independently developed by you without recourse to any
confidential information of Entrust or its customers/clients; or (iv) known to
you prior to first receipt of the same in the course of your employment. The
mingling of confidential information with information that falls within one or
more of the exceptions above shall not impair the status of, or obligations of
confidence and non-use respecting, the confidential parts.

 

  (b) You agree that you will not within nine (9) months after the End Date
serve as an executive, officer, director, employee or in any advisory capacity
with any competitor, in whole or in part, of Entrust, or either individually or
in partnership or jointly or in conjunction with any person or person’s firm,
trust, partnership, association, syndicate or corporation, as principal, agent,
shareholder, trustee or in any other matter whatsoever otherwise carry on or be
engaged in or be concerned with any person or persons, firm, trust, partnership,
association, syndicate or corporation which is a competitor, in whole or in
part, of Entrust, except as a shareholder holding less than ten percent of the
outstanding shares or securities of any such corporation whose shares or
securities are listed and posted for trading on a stock exchange recognized for
such purpose by the Securities and Exchange Commission or a similar securities
commission. For the avoidance of any doubt, the competitors of Entrust include
without limitation RSA, Verisign, Oblix, Tumbleweed, Zix, PGP, Computer
Associates, the security and identity management divisions of Microsoft and IBM,
and CypherTrust.

 

  (c) You acknowledge that you have a fiduciary obligation to Entrust and you
agree that you will not within nine (9) months of the End Date, directly or
indirectly: (i) attempt to obtain the withdrawal from Entrust or its affiliates
of any of their respective employees; (ii) hire any employee of Entrust or its
affiliates; (iii) approach or solicit any customer/client, potential
customer/client or maturing business opportunity of Entrust or its affiliates in
order to attempt to direct any such customer/client, potential customer/client
or maturing business opportunity away from Entrust or its affiliates; (iv)
service or deal with any customer/client, potential customer/client or maturing
business opportunity of Entrust or its affiliates in order to attempt to direct
any such customer/client, potential customer/client or maturing business
opportunity away from Entrust or its affiliates; (v) solicit or divert any
business away from Entrust or its affiliates; (vi) induce or persuade any
customer/client, potential customer/client, supplier, agent or other person
under contract or otherwise associated or doing business with Entrust or its
affiliates to reduce or alter any such association or business with Entrust or
its affiliates; or (vii) otherwise interfere or attempt to interfere with any of
the contractual, business or economic relationships of Entrust or its affiliates
with other parties. For the purpose of this paragraph (c) the definition of
customer/client, potential customer/client, maturing business opportunity,
supplier and agent shall include only those parties with whom you have had
dealings by virtue of your employment relationship with Entrust within the
preceding nine (9) months.

 

  (d) If a court of competent jurisdiction would otherwise declare any portions
of paragraphs (c) or (d) void or unenforceable in the circumstances, such
portions of those paragraphs shall be reduced in scope, territory and/or
duration of time to such an extent that such court would hold the same to be
enforceable in the circumstances. The portions of those paragraphs with respect
to scope, territory and duration shall be separate and distinct and fully
severable without affecting the enforceability of the those paragraphs.

 

  (e) You acknowledge that a breach of any of the foregoing provisions of this
Section 10 will give rise to irreparable harm and injury non-compensable in
damages. Accordingly, Entrust or such other party may seek and obtain injunctive
relief against the breach or threatened breach of the foregoing provisions, in
addition to any other legal remedies that may be available. You further
acknowledge and agree that the enforcement of a remedy by way of injunction will
not prevent you from earning a reasonable livelihood. You further acknowledge
and agree that the covenants contained in this Section are necessary for the
protection of Entrust’s legitimate business interests and are reasonable in
scope and content.

 

  (f) The provisions of this Section 10 shall survive the termination of this
Agreement and shall be enforceable notwithstanding the existence of any claim or
cause of action by you against Entrust whether predicated upon this Agreement or
otherwise.

 

11. On or before December 15, 2004 you shall return to Entrust any and all
property of Entrust and/or affiliates currently in your possession and/or
subject to your control including, but not limited to, any and all computer
equipment, facsimile machine, credit cards, identification cards, files,
memoranda, correspondence, compensation surveys, drawings, designs, financial
records, customer lists, personnel files, personnel lists or the like, whether
such materials shall be written instruments or tapes in electronic and/or
recorded format.



--------------------------------------------------------------------------------

12. You agree that the foregoing consideration represents settlement in full of
all outstanding obligations owed to you by the Company. You, on your own behalf,
and on behalf of your respective heirs, family members, executors, and assigns,
hereby fully and forever release Entrust and its officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, from, and agree not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that you may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Agreement
including, without limitation: any and all claims relating to or arising from
your employment relationship with the Company and the termination of that
relationship; any and all claims relating to, or arising from, your right to
purchase shares of stock of the Company, including, without limitation, any
stock options issued to you, or your actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law; any and all claims under
the common law of any jurisdiction applicable to employment relationships
including, but not limited to, wrongful discharge of employment; constructive
discharge from employment; termination in violation of public policy;
discrimination; breach of contract, both express and implied; breach of a
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion; any and all claims for
violation of any federal, state or municipal statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, The Worker Adjustment and Retraining Notification Act,
Older Workers Benefit Protection Act; and the Illinois Human Rights Act; any and
all claims for violation of the federal, or any state, constitution; any claim
for any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds received by you as
a result of this Agreement; and any and all claims for attorneys’ fees and
costs.

 

The Company and you agree that the release set forth in this section shall be
and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. You acknowledge and agree that any breach of any provision of
this Agreement by you shall constitute a material breach of this Agreement and
shall entitle the Company immediately to recover the severance benefits provided
to you under this Agreement. You shall also be responsible to the Company for
all costs, attorneys’ fees and any and all damages incurred by the Company in
(a) enforcing the obligation, including the bringing of any suit to recover the
monetary consideration, and (b) defending against a claim or suit brought or
pursued by you in violation of this provision.

 

13. You understand and agree that, in the event of any breach by you of the
terms of this Agreement, your right to any further payments or benefits will
immediately end. The cessation of further payments and benefits on account of
such breach will not, however, relieve you of your obligations under this
Agreement, nor will it limit Entrust’s right to any other relief it may be
entitled to seek.

 

14. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS SEPARATION AGREEMENT / RELEASE AND
THAT YOU UNDERSTAND ALL OF ITS TERMS AND EXECUTE IT VOLUNTARILY WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND THE CONSEQUENCES THEREOF. FURTHER, YOU
ACKNOWLEDGE THAT YOU HAVE HAD AN ADEQUATE OPPORTUNITY TO REVIEW AND CONSIDER THE
TERMS OF THIS SEPARATION AGREEMENT AND RELEASE, INCLUDING, AT YOUR DISCRETION,
THE RIGHT TO DISCUSS THIS DOCUMENT WITH LEGAL COUNSEL OF YOUR CHOICE. FINALLY,
YOU HEREBY ACKNOWLEDGE THAT YOU INTEND TO GRANT TO COMPANY A FULL AND FINAL
RELEASE AS SET FORTH HEREIN.

 

15. The Parties understand and acknowledge that this Agreement constitutes a
compromise and settlement of disputed claims. No action taken by the Parties
hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be an admission of the truth or
falsity of any claims heretofore made or an acknowledgment or admission by
either party of any fault or liability whatsoever to the other party or to any
third party.

 

16. Except as expressly provided to the contrary or as precluded by operation of
law, this Agreement shall be binding upon, and inure to the benefit of, you and
your heirs, administrators, representative, executors, successors, and assigns
and its enforceability shall not be challenged by such individuals.

 

17. The terms and conditions of this Agreement will be open for your review and
consideration through the close of business on January 11, 2005 (“Expiry Date”).
If you have not returned an executed copy of this Agreement by facsimile or an
original to Mr. Jay Kendry, at the address referenced in paragraph 5 of this
Agreement, by the close of business by or on the Expiry Date, then the terms and
conditions set forth in this Agreement shall be withdrawn as of that time and
date.

 

18. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and there are no promises, understandings
or representations other than those set forth herein. This Agreement may be
modified only with a written instrument duly executed by each of the parties.
This agreement supercedes all other agreements or understanding with respect to
your employment with respect to the subject matter hereof.

 

19.

The Parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, and any of the matters herein released, shall
be subject to binding arbitration in Cook County, Illinois before the American
Arbitration Association under its Employment Dispute Resolution Rules, or by a
judge to be mutually agreed upon. The Parties agree that the prevailing party in
any arbitration shall be



--------------------------------------------------------------------------------

 

entitled to injunctive relief in any court of competent jurisdiction to enforce
the arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph 19 will not
prevent either party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the parties and the subject
matter of their dispute relating to Employee’s obligations under this Agreement
and the agreements incorporated herein by reference.

 

20. This Agreement shall be deemed to have been executed and delivered within
the State of Illinois, and it shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of Illinois, without regard to
choice of law principles. Any judicial proceeding related to any provision of
this Agreement (to the extent permitted under the preceding paragraph) shall be
instituted only in courts with venue in the State of Illinois, except that the
Company may seek injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of the Company’s trade
secrets or confidential or proprietary information. Subject to the requirements
of paragraph 19, you hereby expressly consent to venue and personal jurisdiction
of the state and federal courts in the State of Illinois for any lawsuit filed
there against you by the Company arising from or relating to this Agreement.

 

21. If any provision of this Agreement shall be determined to be invalid,
illegal, or unenforceable, in whole or in part, neither the validity of the
remaining parts of such provision nor the validity of any other provision of
this Agreement shall in any way be affected thereby. In lieu of such invalid,
illegal, or unenforceable provision, this Agreement shall be automatically
reformed and construed to include provisions as similar in terms to such
invalid, illegal, or unenforceable provision as may be possible so as to be
valid, legal, and enforceable.

 

22. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as of the day and year as set forth below.

 

Entrust, Inc.   Kevin Sullivan

By:

 

/s/ James D. Kendry

--------------------------------------------------------------------------------

 

/s/ Kevin Sullivan

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

Date:

 

12/31/04

--------------------------------------------------------------------------------

Date:

 

Jan 7/05

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------

EXHIBIT A

 

WAIVER AND RELEASE

 

This Waiver and Release (“Waiver”) is entered into between Entrust, Inc., its
parents, subsidiaries (including enCommerce, Inc. and Entrust Limited),
affiliates, successors, assigns, officers, directors, employees, and agents (in
their individual and representative capacities) (“Entrust” or the “Company”) and
the undersigned employee (“Employee” or “you”).

 

  1. You acknowledge and represent that you have had, or have had the
opportunity to have, at least twenty-one (21) calendar days to consider the
subject matter of this Waiver and to sign and return this document. To be valid,
you must sign and return this Waiver to Mr. Jay Kendry, Vice President, Chief
Governance Officer and Secretary, Entrust, Inc., 16633 Dallas Parkway, Addison,
TX 75001, no later than the close of business on January 11, 2005(“Expiry
Date”). In addition, you acknowledge that you will have seven (7) calendar days
following execution to revoke this Waiver by written notice. To be valid, any
revocation must be received by Mr. Kendry at the address above no later than the
close of business seven (7) calendar days after you sign this Waiver.

 

  2. Following your return to the Company of an executed copy of this Waiver and
expiration of the seven (7) day revocation period, and provided that you
continue to comply in all material respects with the terms of this Waiver and
the agreement to which it is ancillary (“Agreement”), the Company will pay you
the Severance Benefits as defined in the Agreement, less appropriate deductions
and withholdings. Such payment will be made in accordance with the Company’s
normal payroll practices and schedule.

 

  3. IN CONSIDERATION OF THE BENEFITS DETAILED ABOVE, YOU HEREBY FULLY AND
UNCONDITIONALLY RELEASE AND FOREVER DISCHARGE ENTRUST (EXCEPT FOR THE PROMISES
AND COMMITMENTS CONTAINED HEREIN), TO THE EXTENT PERMITTED BY LAW, FROM ANY AND
ALL REAL OR PRETENDED CLAIMS CAUSES OF ACTION, RIGHTS, OR DEMANDS, INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR SALARY, INCENTIVE COMPENSATION, STOCK OPTIONS,
VACATION PAY, BENEFITS OR OTHER COMPENSATION AND PERQUISITES; CLAIMS ARISING IN
RESPECT TO YOUR PURCHASE OF SHARES OF STOCK OF THE COMPANY, CLAIMS ARISING IN
CONTRACT OR TORT; AND CLAIMS (INCLUDING, BUT NOT LIMITED TO, YOUR RIGHT TO MAKE
A CLAIM FOR DAMAGES IN YOUR OWN RIGHT OR THROUGH A SUIT BROUGHT BY ANY THIRD
PARTY ON YOUR BEHALF) UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
THE CIVIL RIGHTS ACTS OF 1964 (AS AMENDED) AND 1991, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAMILY AND MEDICAL LEAVE ACT OF 1993, ILLINOIS
HUMAN RIGHTS ACT, OR ANY OTHER FEDERAL, STATE OR LOCAL LAW OR ORDINANCE. THE
FOREGOING WAIVER AND RELEASE EXTENDS TO ALL CLAIMS YOU MAY NOW HAVE OR MAY HAVE
HAD IN THE PAST DIRECTLY OR INDIRECTLY BASED UPON ANY FACT, MATTER, EVENT OR
CAUSE, WHETHER KNOWN OR UNKNOWN, ARISING OUT OF OR RELATING TO YOUR EMPLOYMENT
BY ENTRUST AND YOUR SEPARATION THEREFROM, OR YOUR RELATIONSHIP WITH ENTRUST OR
THE TERMS OF ANY WRITTEN OR ORAL EMPLOYMENT ARRANGEMENTS OR THE LIKE THAT YOU
MAY HAVE ENTERED INTO WITH ENTRUST. WHILE THIS WAIVER MAY NOT BE USED TO
INTERFERE WITH YOUR RIGHT TO FILE A CHARGE OR PARTICIPATE IN AN INVESTIGATION OR
PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY OTHER
APPROPRIATE AGENCY, YOU UNDERSTAND AND AGREE THAT ENTRUST MAY USE THIS WAIVER AS
A DEFENSE TO ANY SUCH CHARGE YOU FILE, INVESTIGATION OR PROCEEDING IN WHICH YOU
PARTICIPATE, OR REMEDY WHICH YOU SEEK.

 

  4. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS WAIVER AND THAT YOU UNDERSTAND ALL
OF ITS TERMS AND EXECUTE IT VOLUNTARILY WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE
AND THE CONSEQUENCES THEREOF. FURTHER, YOU ACKNOWLEDGE THAT YOU HAVE HAD, OR
HAVE HAD THE OPPORTUNITY TO HAVE, TWENTY-ONE DAYS TO REVIEW AND CONSIDER THE
TERMS OF THIS WAIVER, INCLUDING, AT YOUR DISCRETION, THE RIGHT TO DISCUSS THIS
DOCUMENT WITH LEGAL COUNSEL OF YOUR CHOICE. FINALLY, YOU ACKNOWLEDGE THAT YOU
INTEND TO GRANT TO ENTRUST A FULL AND FINAL RELEASE AS SET FORTH HEREIN.

 

  5. This Waiver shall not be construed in any way as an admission by Entrust or
any party released under paragraph 3 that it has acted wrongfully with respect
to you or that you have any right to recover from Entrust or any such party.
Entrust specifically disclaims and denies any liability to or wrongful conduct
with respect to you.

 

  6. You understand this agreement shall be binding upon you and your heirs,
administrators, representatives, executors, successors, and assigns and its
enforceability shall not be challenged by such persons.

 

  7. The terms and conditions of this Waiver will be open for your review and
consideration through the close of business on Expiry Date. If you have not
returned an executed copy of this Waiver by facsimile or an original as
prescribed in paragraph 1 of this Waiver, by the close of business on the Expiry
Date, then the terms and conditions set forth in this Waiver shall be withdrawn
as of that time and date.

 

  8. You agree to indemnify and hold harmless Entrust and any party released
under paragraph 3 from and against any loss, cost, damage, or expense (including
attorneys fees) incurred by it or them as a result of any breach by you of this
Waiver.



--------------------------------------------------------------------------------

  9. This Waiver, in combination with the Agreement to which it is ancillary,
constitutes the entire understanding of the parties with respect to the subject
matter hereof and there are no promises, understandings or representations other
than those set forth herein. This Waiver may be modified only with a written
instrument duly executed by each of the parties.

 

  10. This Waiver shall in all respects be interpreted, enforced and governed
under the laws of the State of Illinois. Any judicial proceeding related to any
provision of this Waiver shall be instituted only in courts with venue in the
State of Illinois, except that the Entrust may seek injunctive relief in any
court having jurisdiction for any claim relating to the alleged misuse or
misappropriation of the Entrust’s trade secrets or confidential or proprietary
information.

 

  11. If any provision of this Waiver is determined to be invalid, illegal, or
unenforceable, in whole or in part, neither the validity of the remaining parts
of such provision nor the validity of any other provision on this Waiver shall
in any way be affected thereby. In lieu of such invalid, illegal, or
unenforceable provision, there shall be added automatically as part of this
Waiver a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible to be valid, legal, and enforceable.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Waiver as of the day and year as set forth below.

 

Entrust, Inc.

 

Kevin Sullivan

By:

 

/s/ James D. Kendry

--------------------------------------------------------------------------------

 

/s/ Kevin Sullivan

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

Date:

 

12/31/04

--------------------------------------------------------------------------------

Date:

 

January 5/05

--------------------------------------------------------------------------------

       